DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 6, 7, 12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (EP2439055, US2012/0087764) in view of Jansen et al. (US 3,938,305)
Diehl et al. teach an apparatus to attach functional elements to a component (56) while using a setting head (50) having a plunger (paragraph 0066),
a supply device (U) provides functional elements in a row to a guide device (37), each of the functional elements having a contact surface and the guide device having a guide rail for feeding the functional elements to a setting position of the setting head in front of the plunger (paragraph 0051),

a movable device at the guide device adapted to bring the contact surfaces of the functional elements into contact with the adhesive depots on the carrier band, to separate the functional elements with the adhesive depots from the carrier band and to move them on the guide rail to the setting head, the guide rail being present in a mouth piece of the setting head (paragraph 0067; Figure 6).
Especially with respect to claim 7, Diehl et al. teach that the carrier band is present in the form of a band carrying the adhesive depots and covered by removable protective film and wound up to form a roll (paragraphs 0023 and 0051).
Although not specifically taught by Diehl et al., it would have been obvious for a guide device to comprise a rotatable wheel or revolving conveyor (12) to hold and support receivers (11) for the functional elements (10) and that receives the functional elements from a supply device, to enable a continuous process to seal the spaced functional elements on a carrier and the spaced receivers on the conveyor (or wheel) (Jansen: column 2, lines 13-32; column 3, lines
12-32; Figures 2 and 3).
	With respect to claims 1 and 14, please note that an “apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114(II))
With respect to claims 2, 3, and 6, with respect to the material claims, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115).
With respect to claim 12, it would have been obvious to Diehl et al. to provide a carrier band with adhesive depots that adhere less strongly to the carrier band compared to the functional elements, since the adhesive depots are supposed to release from the carrier band and onto functional elements (paragraph 0067).
With respect to claim 13, Diehl et al. teach that the end (i.e. mouth) piece of the supply device is releasably connected to the setting head by a movable finger or holder which directly receives the functional element (paragraph 0067).
	With respect to claims 5 and 14, Diehl et al. teach that the apparatus is adapted to push a functional element immediately into a feed (i.e. guide) passage after application of the adhesive to said functional element (paragraph 0067; Figure 6).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Jansen et al. as applied to claim 1 above, and further in view of Trilli (US 4,273,606)
The teachings of claim 1 are as described above.
Although not taught by the cited prior art, it would have been obvious to separate the cover band from the carrier band via a deflection roller. However, Trilli teaches it would have .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Jansen et al. as applied to claim 1 above, and further in view of Kajiya (US 5,427,460)
The teachings of claim 1 are as described above.
Although not taught by the cited prior art, it would have been obvious to one of ordinary skill in the art to have the carrier band be led off to the bottom about a deflection roller that is located in an opening of the apparatus, to dispose of the carrier while the functional element is set to be applied (Kajiya: column 7, line 46 – column 8, line 4; Figures 6 and 7).
	With respect to claim 11, Diehl et al. in view of Jansen et al. and Kajiya teach that the deflection roller (136) is arranged such that the functional elements are movable tangentially to the surface of the deflection roller of the carrier band directly onto the guide device of the mouth piece (Kajiya: Figure 6).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Jansen et al. as applied to claim 1 above, and further in view of Herring et al. (US 6,696,147)
The teachings of claim 1 are as described above.
.
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 
Applicant argues the transfer device T transfers functional elements from a suitable guide rail (37); and the transfer device T actually has nothing to do with a setting head. However, Diehl teaches that placement of a functional element (10) consecutively onto the respective adhesive tape rings (30). In this connection the functional element (10) can be guided in an ordered manner in the arrow direction (U) along a suitable guide (37) to the corresponding transfer device (T) (paragraph 0058; Figure 1D).
	Applicant argues that Diehl fails to disclose a supply device that supplies functional elements to a guide device. However, Diehl teaches a supply device (U) provides functional elements in a row to a guide device (37), each of the functional elements having a contact surface and the guide device having a guide rail for feeding the functional elements to a setting position of the setting head in front of the plunger (paragraphs 0051 and 0058).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745